Page 1 of 6

UNITED STATES DlSTR|CT COURT
MlDDLE DlSTR|CT OF FLOR|DA
FORT MYERS D|VlSlON

UNlTED STATES OF AMER|CA
v_ Case Number: 2:18-cr-37-FtM-38MRM

 

Nico J. Vita|e, CJA
2681 Airport Road South, Suite C-105
Naples, FL 34112

JUDGMENT lN A CRIM|NAL CASE

The defendant pleaded guilty to Counts Two and Three of the lndictment. The defendant is adjudicated guilty of these
offenses:

Date Offense Count
Title & section NBLLQ£LL\§§ M MM§)
18 U.S.C. § 2252(a)(2), Distribution of Chi|d Pornography December 11, 2017 Two
§ 2252(b)(1)
18 U.S.C. § 2252(a)(4)(B), Possession of Child Pornography January 4, 2017 Three
§ 2252(b)(2)

The defendant is sentenced as provided in pages 2 through 6 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984, as modified by United States v. Booker, 543 US 220 (2005).

Count 1 dismissed on the motion of the United States.
|T |S 0RDERED that the defendant must notify the United States attorney for this district within 30 days of any change of
name, residence, or mailing address until all fines, restitution, costs and special assessments imposed by this judgment are
fully paid. |f ordered to pay restitution, the defendant shall notify the court and United States attorney of any material change
in the defendant’s economic circumstances

Date of imposition of Judgment:

October 1, 2018

 

./SHER| POLSTER CHAPPELL \ y *
UNlTED STATES DlSTR|CT JUD

October °,*'/ 2018

AO 245B (Rev. 11/16) Judgment in a Criminal Case

Page 2 of 6

Jason E. Byington
2:18-cr-37-FtM-38MRM

lMPR$ONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoneder a
total term of 135 months, each count concurrent.

The Court makes the following recommendations as to incarceration:
incarceration in a facility close to home (Lehigh Acres, Florida)

The Defendant shall surrender to the designated institution unless otherwise directed by the Bureau of
Prisons on November 15, 2018.

 

 

 

 

 

 

 

RETURN
l have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment
UNlTED STATES MARSHAL
By:

 

Deputy U.S. Marsha|

AO 245B (Rev. 11/16) Judgment in a Criminal Case

Page 3 of 6

Jason E. Byington
2:18-cr-37-FtM-38MRM

SUPERV|SED RELEASE

Upon release from imprisonmentl you will be on supervised release for a term of 15 years, 15 year term as to Count
2 and 15 year term as to Count 3, all terms to run concurrent|y.

MANDATORY COND|T|ONS

You must not commit another federal, state or local crime.

You must not unlawfully possess a controlled substance

You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15
days of release from imprisonment and at least two periodic drug tests thereafter, as determined by the court.

4. You must cooperate in the collection of DNA as directed by the probation officer.

5. You must comply with the requirements of the Sex Offender Registration and Notiflcation Act (42 U.S.C. § 16901,
et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency
in the location where you residel work, are a student, or were convicted of a qualifying offense.

S*’!\’:"‘

The defendant shall comply with the standard conditions that have been adopted by this court.(set forth below).

The defendant shall also comply with the additional conditions on the attached page.

AO 245B (Rev. 11/16) Judgment in a Criminal Case

Page 4 of 6

Jason E. Byington
2:18-cr-3~7-FtM-38MRM

STANDARD COND|T|ONS OF SUPERV|S|ON

As part of your supervised release, you must comply with the following standard conditions of supervision These
conditions are imposed because they establish the basic expectations for your behavior while on supervision and identify
the minimum tools needed by probation officers to keep informed, report to the court about, and bring about
improvements in your conduct and condition.

1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72
hours of your release from imprisonmentl unless the probation officer instructs you to report to a different probation
office or within a different time frame. After initially reporting to the probation office, the defendant will receive
instructions from the court or the probation officer about how and when the defendant must report to the probation
officerl and the defendant must report to the probation officer as instructed

2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer
about how and when you must report to the probation ofhcer, and you must report to the probation officer as
instructed.

»3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting
permission from the court or the probation officer.

4. You must answer truthfully the questions asked by your probation officer

5. You must live at a place approved by the probation officer. lf you plan to change where you live or anything about

your living arrangements (such as the people you live with)l you must notify the probation officer at least 10 days
before the change if notifying the probation officer in advance is not possible due to unanticipated circumstancesl
you must notify the probation officer within 72 hours of becoming aware of a change or expected change.

6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the
probation officer to take any items prohibited by the conditions of your supervision that he or she observes in plain
view.

7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation ocher

excuses you from doing so. if you do not have full-time employment you must try to find full-time employment
unless the probation officer excuses you from doing so. if you plan to change where you work or anything about
your work (such as your position or your job responsibilities), you must notify the probation officer at least 10 days
before the change. if notifying the probation ofhcer at least 10 days in advance is not possible due to
unanticipated circumstancesl you must notify the probation officer within 72 hours of becoming aware of a change
or expected change.

8. You must not communicate or interact with someone you know is engaged in criminal activity. if you know someone
has been convicted of a feiony, you must not knowingly communicate or interact with that person without first getting
the permission of the probation officer.

9. if you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon
(i.e., anything that was designed, or was modined for, the specific purpose of causing bodily injury or death to
another person such as nunchakus or tasers).

11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or
informant without first getting the permission of the court.
12. if the probation officer determines that you pose a risk to another person (including an organization), the probation

officer may require you to notify the person about the risk and you must comply with that instruction. The probation
officer m_ay contact the person and confirm that you have notified the person about the risk.
13. You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Oniy

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written
copy of this judgment containing these conditions For further information regarding these conditions, see Overview of
Probafion and Supervised Release Conditions, available at: www.uscourts.gov.

Defendant’s Signature: Date:

 

AO 245B (Rev. 11/16) Judgment in a Criminal Case

Page 5 of 6

Jason E. Byington
2:18-cr-37-FtM-38MRM

ADD|T|ONAL COND|T|ONS OF SUPERV|SED RELEASE

1. The defendant shall participate in a mental health program specializing in sex offender treatment and submit to
polygraph testing for treatment and monitoring purposes The defendant shall follow the probation officer’s
instructions regarding the implementation of this court directive. Further, the defendant shall contribute to the costs '
of such treatment and/or polygraphs not to exceed an amount determined reasonable by the Probation Officer base
on ability to pay or availability of third party payment and in conformance with the Probation Office’s S|iding Scale
for Treatment Services.

2. The defendant shall register with the state sexual offender registration agency(s) in any state where you reside,
visit, are employed, carry on a vocation, or are a student, as directed by your probation officer. The probation ofhcer
will provide state officials with all information required under Florida sexual predator and sexual offender notification
and registration statutes (F.S.943.0435) and/or the Sex Offender Registration and Notification Act (Title l of the
Adam Walsh Chiid Protection and Safety Act of 2006, Pub|ic Law 109-248), and may direct you to report to these
agencies personally for required additional processing, such as photographing, fingerprinting, and DNA coilection.

3. The defendant shall have no direct contact with minors (under the age of 18) without the written approval of the
probation officer and shall refrain from entering into any area where children frequently congregate, including:
schools, daycare centers, theme parks, playgroundsl etc.

4. The defendant is prohibited from possessing,.subscribing to, or viewing, any video, magazine, or literature depicting v
children in the nude and/or in sexually explicit positions

5. Without prior written approval of the probation officer, you are prohibited from either possessing or using a computer
(including a smart phone, a hand-held computer device, a gaming console, or an electronic device) capable of
connecting to an online service or an internet service provider. This prohibition includes a computer at a public
library, an internet cafel your place of employment, or an educational facility. Also, you are prohibited from
possessing an electronic data storage medium (including a flash drive, a compact disk, and a f|oppy disk) or using
any data encryption technique or program. if approved to possess or use a device, you must permit routine
inspection of the device, including the hard drive and any other electronic data storage medium, to confirm
adherence to this condition. The United States Probation Office must conduct the inspection in a manner no more
intrusive than necessary to ensure compliance with this condition. if this condition might affect a third party, including
your employer, you must inform the third party of this restriction, including the computer inspection provision.

6. The defendant shall submit to a search of his person, residence, place of business, any storage units under the
defendant’s contro|,' computer, or vehicie, conducted by the United States Probation Officer at a reasonable time
and in a reasonable manner, based upon reasonable suspicion of contraband or evidence of a violation of a
condition of release. Faiiure to submit to a search may be grounds for revocation. The defendant shall inform any
other residents that the premises may be subject to a search pursuant to this condition.

7. The defendant shall cooperate in the collection of DNA, as directed by the Probation Officer.

8. The mandatory drug testing requirements of the Violent Crime Contro| Act are imposed. The Court orders the
defendant to submit to random drug testing not to exceed 104 tests per year.

AO 2455 (Rev. 11/16) Judgment in a Criminal Case

Page 6 of 6

Jason E. Byington
2:18-cr-37-FtM-38MRM

CR|M|NAL MONETARY PENALT|ES

The defendant must pay the following total criminal monetary penalties under the schedule of payments set forth
in the .Schedule of Payments.

Assessment JVTA Assessment1 Fine Restitution

TOTALS $200_00 $o_oo $° RESERVED

The defendant must make restitution at an amount to be determined. A restitution hearing is scheduled on
December 17, 2018 at 9:30 AM. The defendant has waived his presence at the hearing.

SCHEDULE OF PAYMENTS

Uniess the court has expressly ordered othen/vise in the special instructions above, if this judgment imposes a period of
imprisonment payment of criminal monetary penalties shall be due during the period of imprisonment All criminal monetary
penalties, except those payments made through the Federai Bureau of Prisons’ inmate Financiai Responsibility Program, _
are made to the clerk of the court unless otherwise directed by the court the probation officer, or the United States attorney.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

Payments shall be applied in the following order: (1) assessment (2) restitution principal, (3) restitution interest (4) fine
principal, (5) fine interest (6) community restitutionl (7) JVTA assessment (8) penalties, and (9) costs, including cost of
prosecution and court costs. '

FORFE|TURE

Defendant shall forfeit to the United States those assets previously identified in the Final Order of Forfeiture (Doc. #45),
that are subject to forfeiture including but not limited to: Gateway Laptop Computer, model number P5WSO, serial number
LXWYYAA001206114331601.

*Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18, United States Code, for offenses committed
on or after September13, 1994 but before Aprii 23, 1996. `

 

_'_Justice for Victims of Trafficking Act of 2015l Pub. L. No. 114-22.
Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or after
September 13, 1994l but before Aprii 23, 1996.

AO 245B (Rev. 11/16) Judgment in a Criminal Case

